

116 HR 3466 IH: To amend the Internal Revenue Code of 1986 to clarify the authority of the Secretary of the Treasury to rescind identifying numbers of tax return preparers.
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3466IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. Estes (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to clarify the authority of the Secretary of the
			 Treasury to rescind identifying numbers of tax return preparers.
	
		1.Clarification of authority of Secretary of Treasury to rescind identifying numbers of tax return
 preparersSection 6109 of the Internal Revenue Code of 1986 is amended by inserting after subsection (d) the following new subsection:
			
				(e)Authority To rescind identifying number of tax return preparer
 (1)In generalThe Secretary may rescind an identifying number issued under subsection (a)(4) if— (A)after notice and opportunity for a hearing, the preparer is shown to be incompetent or disreputable (as such terms are used in subsection (c) of section 330 of title 31, United States Code), and
 (B)rescinding the identifying number would promote compliance with the requirements of this title and effective tax administration.
 (2)RecordsIf an identifying number is rescinded under paragraph (1), the Secretary shall place in the file in the Office of the Director of Professional Responsibility the opinion of the Secretary with respect to the determination, including—
 (A)a statement of the facts and circumstances relating to the determination, and (B)the reasons for the rescission..
		